DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS WITHDRAWN
All of the rejections of claim 3 only set forth in the non-final rejection of 8/9/21, pages 2-7, paragraphs 4-10 have been withdrawn since claim 3 has been canceled.

REJECTIONS REPEATED
All of the prior art rejections of claims 1-2 and 4-8 set forth in the non-final rejection of 8/9/21, pages 2-7, paragraphs 4-10 are maintained for the reasons of record.  Claim 1 now includes the limitation “wherein said barrier film has at least one inorganic barrier layer” from now canceled claim 3.  Saito discloses wherein said barrier film has at least one inorganic barrier layer (paragraphs [0075] and [0109 – 0110]).  Okuyama discloses wherein said barrier film has at least one inorganic barrier layer (paragraphs [0059 – 0072]).

NEW REJECTIONS
There are no new rejections.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 12/7/21 have been carefully considered but are deemed unpersuasive.
Applicant’s summary of the current rejections and patentability of the present invention are acknowledged.  
Applicant has argued that Saito discloses a moisture permeability of 1 to 200 g/m2/day or less which is higher than applicant’s recited moisture permeability of not more than 10-4 g/m2/day.  However, Saito discloses a moisture permeability of 1 to 200 g/m2/day or less (paragraphs [0042], [0078 – 0079]).  The term “or less” includes 0 so Saito’s actual range is from 0 to 200 g/m2/day which overlaps applicant’s claimed range.
Applicant has argued that “Saito has disclosure of an inorganic barrier layer which suggests that Saito makes no effort to set the water permeability to be at a very low level as achieved by the present invention. Namely, the resin composition of Saito is used for forming the sealing layer 3 that is shown in Fig. 1. The sealing layer 3, however, is not provided with any inorganic barrier layer. Besides, the sealing layer 3 is provided to prevent the infiltration of moisture through the side surfaces of the devices (see [0028]), but not to interrupt the moisture that permeates through the film in the thickness direction as contemplated by the present invention. As a matter of fact, therefore, the sealing layer 3 of Saito has a water permeability that is larger than that of the present invention.”  However, Saito discloses wherein said barrier film has at least one inorganic barrier layer (paragraphs [0075] and [0109 – 0110]).
Applicant has argued that “Referring to Saito's Examples, furthermore, a resin sheet that represents the sealing layer 3 is held by glass plates. Even from this arrangement, it can be learned that the sealing layer 3 of Saito is not intended to achieve a water-barrier property at a level as high as that of the present invention. If or less (paragraphs [0042], [0078 – 0079]).  The term “or less” includes 0 so Saito’s actual range is from 0 to 200 g/m2/day which overlaps applicant’s claimed range.  Moreover, Saito discloses wherein said barrier film has at least one inorganic barrier layer (paragraphs [0075] and [0109 – 0110]).
Applicant has argued that “The amended claims are not anticipated by Saito which fails to disclose or suggest the claimed water permeability of not more than 10 g/m7/day (23°C, RH 50%) as well as the claimed at least one inorganic barrier layer. The amended claims are also unobvious over Saito which does not teach how to achieve a water permeability at the very low level achieved by the present invention.”  However, Saito discloses a moisture permeability of 1 to 200 g/m2/day or less (paragraphs [0042], [0078 – 0079]).  The term “or less” includes 0 so Saito’s actual range is from 0 to 200 g/m2/day which overlaps applicant’s claimed range.  Moreover, Saito discloses wherein said barrier film has at least one inorganic barrier layer (paragraphs [0075] and [0109 – 0110]).
Applicant has argued that “Okuyama has no disclosure relating to water content. From the standpoint of maintaining the water content so as to be not larger than 2000 ppm, the barrier film must be stored by being adhered with a desiccant sheet or the like. Okuyama, however, has no description concerning a desiccant sheet.  Namely, the 
Applicant has argued that “there is no combination of Saito and Okuyama which would achieve the present invention.”  However, Okuyama in view of Saito reads on the claimed invention as set forth in the non-final rejection, pages 6-7, paragraph 10 since Okuyama discloses the water permeability and the inorganic barrier layer and Saito discloses the water content.
Withdrawn claims 9-11 cannot be rejoined at this time because claims 1-2 and 4-8 are not allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
January 2, 2022